Citation Nr: 1429134	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-42 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder including hypertension.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for acquired psychiatric disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to February 1970, and from March 1986 to June 1987.

This appeal comes before the Board of Veterans' Appeals from a May 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs.  In that decision, the RO denied service connection for a heart disorder, left knee disability, right knee disability, and acquired psychiatric disability, and denied a TDIU.

The record raises some question as to whether the Veteran substantiated his appeal for service connection for an acquired psychiatric disability.  The RO issued a statement of the case (SOC) on that issue in September 2009.  In October 2009, the Veteran submitted two different versions of a substantive appeal.  One version included service connection for depressive disorder as one of the appealed claims.  The other version did not.  In subsequent statements later in 2009 and thereafter, the Veteran indicated that he was appealing for service connection for a depressive disorder.  The Board concludes that the Veteran submitted a timely substantive appeal on the issue.  The issue therefore is on appeal before the Board.

The Veteran previously initiated an appeal of the RO's action, in the May 2008 rating decision, continuing a 20 percent disability rating for left shoulder disability.  In September and October 2009, the RO increased the rating for that disability to 40 percent, effective September 2, 2009.  The RO issued an SOC regarding the 20 percent rating before September 2, 2009, and the 40 percent rating after that date.  In substantive appeals the Veteran submitted in October 2009, the Veteran did not list the ratings for the left shoulder disability among the issues appealed.  In a June 2010 statement, he indicated that he was satisfied with the increase to 40 percent.  The Board concludes that the Veteran has not continued to appeal the ratings for the left shoulder disability, and that those ratings are not on appeal before the Board.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issues of service connection for a cardiovascular disorder, an acquired psychiatric disorder and right knee disability and of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left knee injury in service in 1986 resolved in service without residual pathology.

2.  Left knee arthritis diagnosed many years after service developed more than a year after service and is not related to injury in service.


CONCLUSIONS OF LAW

Current left knee disability including arthritis was not incurred or aggravated in service, and may not be presumed to be service connected.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in a September 2007 letter.  In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection, increased disability ratings, and a TDIU.  The letter also informed the Veteran how VA assigns effective dates.  The letter also stated who was to provide the evidence.

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, reports of VA medical examinations, and statements from the Veteran and his representative.  The Veteran has had VA examinations that adequately addressed the issues that the Board is addressing at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims on appeal, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration on the merits of the issues that the Board is addressing at this time. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Left Knee Disability

The Veteran contends that he has left knee disability that began during service.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, may be presumed to be service connected if manifest to a compensable degree within one year after separation from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Medical records from the Veteran's December 1969 to February 1970 period of active service do not reflect any left knee problems.  During his March 1986 to June 1987 period of active service, he had treatment for left knee symptoms.  In treatment in September 1986, he reported a one month history of a left knee problem, following an injury while playing basketball.  He stated that the pain was worse with prolonged standing or walking.  The treating clinician found a full range of motion.  On x-ray the left knee appeared normal.  On a service medical examination in April 1987, the Veteran reported having trouble with his right knee.

The claims file contains records of post-service medical treatment of the Veteran from 1999 forward.  In VA treatment in April 2007, the Veteran reported a two month history of pain in both knees, worse in the left.  X-rays showed mild to moderate degeneration changes in the left and right knees.  In May 2007, a treating clinician observed that the Veteran favored his left knee with walking.  The Veteran had an orthopedic consultation in June 2007.  He related developing arthritis in his left knee, with pain using when stairs or ladders.  The consulting physician stated that the Veteran's most recent left knee x-rays showed arthritis, with slight narrowing of the medial compartment.  VA treatment records from 2008 show ongoing treatment of left knee arthritis, with plans for left total knee replacement surgery.

On VA examination in April 2008, the Veteran reported an onset of left knee pain in 1988, with gradual increase in left knee problems over time.  He stated that his left knee had constant pain, had weakness and stiffness, and had instability and locking a couple of times per year.  The examiner observed that the Veteran had an antalgic gait. The Veteran's left knee had motion from 0 to 120 degrees, without evidence of pain on motion.  On testing there was no evidence of instability.  There was evidence of effusion, tenderness, and tendonitis.  Left knee x-rays showed degenerative changes, with progression of the degeneration compared to April 2007 x-rays.  The examiner expressed the opinion that it is not likely that the Veteran's current left knee disorder was the same as seen during active duty or was the result of active duty.  In explanation, the examiner noted that service medical records showed treatment in 1986 of left knee strain incurred playing basketball, but that those records showed no subsequent complaints regarding the left knee.  The examiner opined that one episode of knee trauma or strain does not make a chronic condition.

In October 2009, the Veteran stated that he had been treated continuously since service for several problems including left knee problems.

Left knee x-rays taken during service in 1986 did not show arthritis.  There is no x-ray or other clinical evidence regarding the condition of that knee during the year following separation from service.  In the absence of evidence that the Veteran had left knee arthritis to a compensable degree during the year following service, there is no basis to presume service connection for arthritis in that knee.

The records from the time of the Veteran's second period of service reflect left knee pain following a basketball injury in 1986.  There is no record that he had ongoing or recurrent left knee symptoms through the end of service.  In April 1987, he reported right knee problems but did not report any left knee problems.  The preponderance of the evidence from service indicates that the injury did not continue to produce symptoms through the end of service. 

The Veteran currently has left knee arthritis.  When he sought treatment for left knee pain in 2007, he indicated that he had experienced pain for two months.  That contemporaneous statement regarding symptom history is likely more reliable than any implication in his October 2009 statement that he had treatment for left knee symptoms continuously from service forward.  The VA clinician who examined the Veteran is 2008 is competent to address questions of medical etiology and continuity.  Therefore, her opinion against a connection between the injury in service and the current arthritis carries substantial evidentiary weight.  The greater persuasive weight of the evidence is against service connection for the current left knee disability.




ORDER

Entitlement to service connection for left knee disability is denied.


REMAND

The Board is remanding, for additional action and the development of additional evidence, the issues of service connection for a cardiovascular disorder, right knee disability, and psychiatric disability, and of a TDIU.

The Veteran contends that he has a cardiovascular disorder, including hypertension, that began during service or is related to a service-connected disability.  He notes that he had elevated blood pressure readings during service.  Medical records from the Veteran's March 1986 to June 1987 period of service show elevated blood pressure readings, with systolic pressure as high as 146 and diastolic pressure as high as 110.  About two months before separation from that service period, it was reported that blood pressure readings taken over five days were normal.  The readings from those days are not of record.  After service, the Veteran's blood pressure was 148/110 on a VA examination in August 1987, and 140/80 on a VA examination in September 1988.  In VA treatment in December 1999, his blood pressure was 150/82.  VA treatment records from 2003 forward reflect treatment for hypertension.

The Veteran has also contended that pain medications he takes for his service-connected left shoulder disability increase the risk for development of cardiovascular disorders.  However, he has not stated, and medical records do not indicate, that he has any current cardiovascular disorder besides hypertension.

The Veteran has been diagnosed with hypertension, and he had some elevated blood pressure readings during and soon after service.  The Board will remand the heart disorder and hypertension issue for a VA physician to review the claims file and provide opinion as to the likelihood that the Veteran's hypertension had onset during service.

Medical records from the Veteran's two periods of service do not show any treatment for any right knee injury or symptoms.  In a medical history completed in April 1987, about two months before separation from his second service period, however, the Veteran wrote that he was having trouble with his right knee.

Post-service medical records from 2007 forward reflect complaints of left and right knee pain.  X-rays from 2007 forward show right knee arthritis.  In recent statements in support of his service connection claim, the Veteran has indicated that right knee pain in service continued or recurred after service through the present.

A VA examination of the Veteran in September 2009 addressed his claim for service connection for right knee disability.  The examiner was asked to provide opinion as to whether it is at least as likely as not that the Veteran's right knee degenerative joint disease is a continuation of his right knee problems in service.  The examiner noted that the service medical records did not provide any further information about the right knee trouble the Veteran reported at separation from service.  The examiner stated that without further information he was unable to resolve that issue without resorting to mere speculation.

As the 2009 examiner did not provide the requested opinion, the report of that examination was not adequate.  The Board recognizes that the limited information in the service medical records makes it difficult to opine with certainty whether the current right knee arthritis is related to the reported problems in service.  The determination of the service connection claim does not require certainty, however, but only opinion on the relative likelihood of a connection.  Regarding a connection between reported knee problems and arthritis diagnosed years later, opinion from a person with medical training is of value.  Therefore, the Board is remanding the issue for another medical review of the record and opinion regarding the likely etiology.

Concerning the acquired psychiatric disorder, the April 2008 VA examiner concluded the condition was not caused by or a result of his service.  The examiner also indicated that the condition was not a result of the service connected left shoulder and referred to other factors including childhood abuse, chronic alcoholism, family troubles, job troubles, and personality characteristics.  The examiner did not provide an opinion as to whether the service-connected left shoulder disability aggravated the depression.  

Furthermore, the record reflects the Veteran was discharged from his second period of service with a personality disorder and the April 2008 VA examination continued to diagnosis an Axis II personality disorder.  While personality disorders are still not considered diseases or injuries within the meaning of applicable legislation providing for compensation benefits, the Board notes that service connection may still be warranted where a congenital or developmental defect is subject to a superimposed injury or disease during service.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c).

The Veteran contends that his service-connected disabilities make him unable to work.  VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2013).  The ratings and combinations of ratings for the service-connected disabilities are considered.  See 38 C.F.R. § 4.16(a).  The Board has granted in this decision service connection for the Veteran's psychiatric disability.  This adds to the disabilities to be considered in determining whether the Veteran's disabilities warrant a TDIU.  The RO will assign a rating for the psychiatric disability, which will change the combination of ratings assigned for Veteran's disabilities.  The Board therefore is remanding the TDIU claim for the RO to reconsider following those changes.

Accordingly, the case is REMANDED for the following action:

1.  Provide to a VA physician the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review.

Ask the physician to consider the Veteran's blood pressure readings during service and after service.  Ask the physician to provide an opinion as to whether it is at least as likely as not that the Veteran's current hypertension had onset during service.  

Ask the physician to consider medical records and the statements the Veteran has made regarding right knee symptoms.  Ask the physician to provide an opinion as to whether it is at least as likely as not that the Veteran's current right knee disability, including arthritis, had onset during service or is otherwise related to injury or symptoms in service.

Ask the examiner to explain the conclusions reached.

2.  After any records requested above have been obtained, the RO/AMC should obtain a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  Based on a review of the record and the Veteran's statements, the examiner should provide an opinion as to the following:

a) Is it at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder is causally or etiologically related to the Veteran's military service?  The examiner must comment upon the service treatment records that indicate the Veteran reported a history of depression or excessive worry on the April 1987 report of medical history and the examining physician's report that he treated for depression from January 1987 but had no problems for about a month.  

b) Is it at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder was caused or aggravated by the chronic pain form the service-connected left shoulder?  

c) is it at least as likely as not (50 percent probability or more) that any personality disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability? If so, the examiner should identify the additional disability. 

The examiner should provide a comprehensive report, including complete explanation for all conclusions.

3.  Thereafter, review the expanded record, develop additional evidence if deemed necessary and readjudicate the claims.  Thereafter, if any of the remanded claims (for service connection for a cardiovascular disorder,  right knee disability, and psychiatric disability, and for a TDIU) remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


